Citation Nr: 0335148	
Decision Date: 12/15/03    Archive Date: 12/24/03	

DOCKET NO.  96-21 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for tension headaches.   

2.  Entitlement to service connection for a right ankle 
disorder. 

3.  Entitlement to service connection for a right wrist 
disorder. 

4.  Entitlement to service connection for a left hand 
disorder. 

5.  Entitlement to service connection for carpal tunnel 
syndrome. 

6.  Entitlement to service connection for anal fissures.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to February 
1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, and an October 1998 decision by the VARO in St. 
Louis, Missouri.  

The Board notes that, at the time of the aforementioned 
rating decision in October 1998, the RO granted service 
connection for degenerative arthritis of the feet, as well as 
for chronic allergic rhinitis.  Accordingly, those issues, 
which were formerly on appeal, are no longer before the 
Board.  

In April 1999, the veteran's case was remanded to the RO for 
further development.  Subsequent to that development, in a 
rating decision of May 2003, the RO granted service 
connection for bilateral visual field constriction, claimed 
as an eye condition with swollen eyelids, as well as for 
peripheral neuropathy of the left lower extremity associated 
with lumbar disc disease.  Peripheral neuropathy in the 
veteran's other extremities was considered part of his 
already service-connected diabetic process.  In 
correspondence of October 2003, the veteran indicated his 
desire to withdraw from consideration the issue of service 
connection for narcolepsy.  Accordingly, the sole issues 
remaining for appellate consideration are those noted on the 
title page of this decision.  

Finally, based on recent correspondence, it would appear that 
the veteran seeks service connection for scoliosis.  Inasmuch 
as this issue has not been developed or certified for 
appellate review, it is not for consideration at this time.  
It is, however, being referred to the RO for appropriate 
action.


REMAND

The veteran in this case seeks service connection for right 
ankle, right wrist, and left hand disabilities, as well as 
for tension headaches, carpal tunnel syndrome, and anal 
fissures.  

In that regard, the Board notes that, on a number of 
occasions in service, the veteran received treatment for 
tension headaches, as well as for various right ankle and 
right wrist problems.  More specifically, in 1981 and 1986, 
the veteran received treatment for what was described at that 
time as a sprain of the right ankle.  In June 1990, the 
veteran received treatment for muscle tension headaches.  
While at the time of medical board proceedings, there was 
noted the presence of arthralgia in both hands, as well as 
osteoarthrosis of the right wrist, subsequent evaluations 
call into question the accuracy of such clinical findings.  
Under such circumstances, further development of the evidence 
will be undertaken prior to a final adjudication of the 
veteran's current claims.  

During an August 1996 hearing, the veteran testified that he 
received treatment in 1994 at Walter Reed Army Medical Center 
and from the medical facility at Fort George Meade.  He was 
contacted and asked to provide more specific dates.  He did 
not respond.  When the case was remanded in 1999, the veteran 
was again requested to provide information regarding 
treatment at those facilities.  Accompanying a letter 
addressed to the Board and dated in October 2003, the veteran 
submitted copies of service medical records.  For the most 
part, these are duplicates of documents already associated 
with the claims folder.  However, it appears that some of the 
records are new.  The veteran did not waive consideration of 
these documents by the RO.

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claims, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that, despite certain correspondence dated in 
December 2002, the RO has failed to provide the veteran and 
his representative with adequate notice of the VCAA, or of 
the information and evidence necessary to substantiate his 
claims.  Moreover, neither he nor his representative have yet 
been provided with those laws and regulations implementing 
the provisions of the VCAA.  This lack of notice constitutes 
a violation of the veteran's due process rights.  
Accordingly, the case must be remanded to the RO in order 
that the veteran and his representative may be provided with 
such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for the 
disabilities listed on the title page.  
After securing the necessary release, the 
RO should obtain these records.  Of 
particular interest would be any 
pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to May 2003, the date of the most recent 
evidence of record.  The veteran is also 
requested to provide the dates of 
treatment at Walter Reed Army Medical 
Center and the medical facility at Fort 
George Meade.  Whether or not the veteran 
responds, the RO should attempt to 
contact those two facilities and, based 
on the limited information available, 
obtain records of treatment in 1994.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

2.  The veteran should then be afforded 
additional VA orthopedic and neurologic 
examinations in order to more accurately 
determine the exact nature and etiology 
of his claimed right ankle and wrist 
disabilities, as well as tension 
headaches.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiners for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiners. 

As regards the requested orthopedic 
examination, all pertinent symptomatology 
and findings should be reported in 
detail, and all appropriate studies 
should be performed.  Following 
completion of the orthopedic examination, 
the examiner should specifically comment 
as to whether the veteran currently 
suffers from chronic right ankle and/or 
right wrist disabilities, and, if so, 
whether such disabilities are as likely 
as not the result of some incident or 
incidents of his period of active 
military service.  

Regarding the requested neurologic 
examination, once again all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  Following 
completion of the examination, the 
neurologic examiner should specifically 
comment as to whether the veteran 
currently suffers from chronic tension 
headaches, and, if so, whether that 
disability as likely as not had its 
origin during the veteran's period of 
active military service.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the 
veteran's claims file and ensure that all 
notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claims.  A general form 
letter, prepared by the RO not 
specifically addressing the disability or 
disabilities at issue is not acceptable.  
The RO must indicate which portion of 
that information and  evidence, if any, 
is to be provided by the claimant, and 
which portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.  

5.  The RO should then review the 
veteran's claims for the disabilities 
currently at issue.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




